Exhibit 10.2

 

AMENDMENT NUMBER ONE

to the

Amended and Restated Purchase and Sale Agreement

dated as of October 1, 2004

by and among

NC CAPITAL CORPORATION

NEW CENTURY CREDIT CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER ONE (this “Amendment Number One”) is made this 28th day of
January, 2005, among NC CAPITAL CORPORATION, having an address at 18400 Von
Karman, Suite 1000, Irvine, California 92612 (“NC Capital”), NEW CENTURY CREDIT
CORPORATION, having an address at 18400 Von Karman, Suite 1000, Irvine,
California 92612 (“NC Credit”) and CITIGROUP GLOBAL MARKETS REALTY CORP., having
an address at 390 Greenwich Street, New York, New York 10013 (“Citigroup”) to
the Amended and Restated Purchase and Sale Agreement, dated as of October 1,
2004, among NC Mortgage, NC Capital, NC Credit and Citigroup, as amended (the
“Purchase and Sale Agreement”).

 

RECITALS

 

WHEREAS, NC Capital and NC Credit have requested that Citigroup agree to
temporarily add Correspondent Loans to the facility as more expressly set forth
below and Citigroup has agreed to such request.

 

WHEREAS, as of the date of this Amendment Number One, each of NC Capital and NC
Credit represents to Citigroup that it is in compliance with all of the
representations and warranties and all of the affirmative and negative covenants
set forth in the Purchase and Sale Agreement and the Amended and Restated Letter
Agreement, dated as of October 1, 2004, among NC Capital, NC Credit, New Century
Mortgage Corporation and Citigroup (the “Letter Agreement”) and is not in
default under the Purchase and Sale Agreement or the Letter Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of January 28, 2005, the first sentence of the second
introductory paragraph of the Purchase and Sale Agreement is hereby deleted and
replaced with the following:

 

The “Purchase Price,” with respect to Standard Mortgage Loans, Special Risk
Mortgage Loans, High Balance/High LTV Mortgage Loans, Fallout Mortgage Loans and
Correspondent Loans, is defined in Sections 2(a), (b), (c), (d) and (i),
respectively of the Letter Agreement.



--------------------------------------------------------------------------------

SECTION 2. Effective as of January 28, 2005, the third sentence of Section 4 of
the Purchase and Sale Agreement is hereby deleted and replaced with the
following:

 

“Purchase Price,” with respect to Standard Mortgage Loans, Special Risk Mortgage
Loans, High Balance/High LTV Mortgage Loans, Fallout Mortgage Loans and
Correspondent Loans, is defined in Sections 2(a), (b), (c), (d) and (i),
respectively of the Letter Agreement.

 

SECTION 3. Effective as of January 28, 2005, the third and fourth sentences of
Section 12 of the Purchase and Sale Agreement are hereby deleted and replaced
with the following:

 

The Confirmation shall be sent by Citigroup to the related Seller and the
documents contained in the Mortgage File (as defined herein) shall be delivered
to Deutsche Bank National Trust Company (“DBNTC”) and held by DBNTC pursuant to
the terms of a Custodial Agreement (the “Custodial Agreement”), among the
Seller, Citigroup and DBNTC pursuant to which DBNTC shall, among other things,
issue trust receipts, as defined therein (the “Trust Receipts”); provided that
the documents contained in the Mortgage File to DBNTC with respect to any
Correspondent Loan shall not be required to be delivered prior to the expiration
of four business days following the related Purchase Date. Except with respect
to Correspondent Loans, as a condition to closing any transaction on any
Purchase Date, DBNTC must deliver to Citigroup a Trust Receipt in form and
substance acceptable to Citigroup.

 

SECTION 4. Effective as of January 28, 2005, the Letter Amendment is hereby
amended by deleting all references therein to “U.S. Bank” and substituting
therefore in each place where such reference appears, “DBNTC”.

 

SECTION 5. Fees and Expenses. NC Capital agrees to pay to Citigroup all fees and
out of pocket expenses incurred by Citigroup in connection with this Amendment
Number One (including all reasonable fees and out of pocket costs and expenses
of Citigroup’s legal counsel incurred in connection with this Amendment Number
One), in accordance with Section 5(i) of the Letter Agreement.

 

SECTION 6. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Purchase and Sale Agreement.

 

SECTION 7. Representations. In order to induce Citigroup to execute and deliver
this Amendment Number One, NC Capital and NC Credit hereby represent to
Citigroup that as of the date hereof, after giving effect to this Amendment
Number One, each of NC Capital and NC Credit is in full compliance with all of
the terms and conditions of the Letter Agreement and the Purchase and Sale
Agreement and no Termination Event or material adverse change has occurred under
the Letter Agreement and no Seller default or Seller Event of Default has
occurred under the Purchase and Sale Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 8. Limited Effect. This Amendment Number One shall become effective upon
the execution hereof by the parties hereto. Except as expressly amended and
modified by this Amendment Number One, the Purchase and Sale Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number One need not be made in the Purchase and Sale Agreement or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Purchase and Sale Agreement, any reference in any of such items to the
Purchase and Sale Agreement being sufficient to refer to the Purchase and Sale
Agreement as amended hereby.

 

SECTION 9. GOVERNING LAW. THIS AMENDMENT NUMBER ONE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 10. Counterparts. This Amendment Number One may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NC Capital, NC Credit and Citigroup have caused this
Amendment Number One to the Purchase and Sale Agreement to be executed and
delivered by their duly authorized officers as of the day and year first above
written.

 

CITIGROUP GLOBAL MARKETS REALTY

CORP.

By:

 

/s/ Matthew R. Bollo

--------------------------------------------------------------------------------

Name:

 

Matthew R. Bollo

Title:

 

Vice President

NC CAPITAL CORPORATION

By:

 

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

Name:

 

Kevin Cloyd

Title:

 

President

NEW CENTURY CREDIT CORPORATION

By:

 

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President

 

The undersigned Guarantor under the Limited Guaranty dated as of October 1,
2004, hereby acknowledges and agrees to the amendment and modification to the
Purchase and Sale Agreement made pursuant to this Amendment Number One.

 

NEW CENTURY MORTGAGE CORPORATION

 

By:

 

/s/ Kevin Cloyd

--------------------------------------------------------------------------------

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President

 

-4-